364 S.W.3d 271 (2012)
In the Interest of: R.L.C., Jr. and J.C.L.
No. ED 97326.
Missouri Court of Appeals, Eastern District, Division Four.
April 17, 2012.
Gordon R. Upchurch, Union, MO, for appellant.
Joseph W. Purschke (Guardian Ad Litem), Laura Sexton, Union, MO, for respondent.
Before PATRICIA L. COHEN, P.J., GLENN A. NORTON, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Tammy Loughridge (Mother) appeals the judgments of the Circuit Court of Franklin County terminating her parental rights to her children, R.L.C., Jr. and J.C.L. (the "Children"). Mother contends that the court erred in terminating her parental rights because: (1) the evidence *272 supporting termination was not clear, cogent, and convincing; and (2) it was not in the best interests of the Children.
We have reviewed the briefs of the parties and the record on appeal and find that the judgment terminating Mother's parental rights is supported by clear, cogent, and convincing evidence and that the circuit court did not abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).